Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(a) and 112(b) rejections are withdrawn.

Allowable Subject Matter
Claims 1-10 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 1, a method of processing a workpiece by a laser processing machine, comprising:
and wherein the protection door is movable between the processing position and the transport position along the direction parallel to the rotational axis, and

The closest references are Scherer (US 6,314,686), Goebel (US 2010/0277736), Samodell (US-7238916), Halstead (US-6772932), Pratt (US-6621091), Erickson (US-6147323), Gullo (US-5658476), Gullo (US-5643477), Hostler (US-5464963), Sato (US-5183993), but the combination does not disclose the above feature individually or in combination.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samodell (US-7238916), Halstead (US-6772932), Pratt (US-6621091), Erickson (US-6147323), Gullo (US-5658476), Gullo (US-5643477), Hostler (US-5464963), Sato (US-5183993).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GYOUNGHYUN BAE/Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761